Case 20-41308      Doc 265     Filed 04/08/20 Entered 04/08/20 23:20:27          Main Document
                                          Pg 1 of 22


                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

                                                         Chapter 11
        In re:
                                                         Case No. 20-41308-659
     FORESIGHT ENERGY LP, et al.,
                                                         Jointly Administered
                            Debtors.1


                                 CERTIFICATE OF SERVICE

        I, Jason Sugarman, depose and say that I am employed by Prime Clerk LLC (“Prime
 Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

        On March April 7, 2020, at my direction and under my supervision, employees of Prime
 Clerk caused the following documents to be served by the method set forth on the Core/2002
 Service List attached hereto as Exhibit A:

    •    Final Order (A) Authorizing Continued Use of the Debtors' Existing Cash Management
         System; (B) Authorizing Use of Existing Bank Accounts and Business Forms; (C) Granting
         a Limited Waiver of the Requirements of Section 345(b) of the Bankruptcy Code; (D)
         Authorizing Continuation of Ordinary Course Intercompany Transactions; (E) Granting
         Administrative Expense Priority Status to Postpetition Intercompany Claims; and (F)
         Granting Related Relief [Docket No. 241] (“Final Cash Management Order”)

    •    Final Order (A) Authorizing Debtors to Pay Prepetition Claims of Trade and Lien
         Claimants and Authorizing Payment Procedures Related Thereto, (B) Authorizing Debtors
         to Pay Royalty and Leasehold Claims, (C) Granting Administrative Expense Priority Status
         to Outstanding Orders, and (D) Granting Related Relief [Docket No. 242] (“Final
         Prepetition and Lien Claimants Order”)

    •    Final Order (A) Authorizing Debtors to Pay Prepetition Wages and Workforce Obligations,
         (B) Authorizing Debtors to Maintain Workforce Programs and Pay Related Obligations,
         and (C) Granting Related Relief [Docket No. 243] (“Final Wages Order”)

    •    Final Order (A) Authorizing the Debtors to Maintain Existing Customer Programs and
         Honor Certain Prepetition Obligations Related Thereto and (B) Granting Related Relief
         [Docket No. 244] (“Final Customer Programs Order”)

    •    Final Order (A) Authorizing Debtors to Continue and Renew Surety Bond Program and
         (B) Granting Related Relief [Docket No. 245] (“Final Surety Bond Order”)
Case 20-41308        Doc 265     Filed 04/08/20 Entered 04/08/20 23:20:27           Main Document
                                            Pg 2 of 22


    •      Final Order (A) Authorizing Payment of Prepetition Taxes and Fees and (B) Granting
           Related Relief [Docket No. 246] (“Final Tax Order”)

    •      Final Order Determining Adequate Assurance of Payment for Future Utility Services
           [Docket No. 247] (“Final Utility Order”)

    •      Final Order Authorizing the Debtors and Debtors in Possession to Retain and Employ
           Armstrong Teasdale LLP as Co-Counsel effective as of the Petition Date [Docket No. 248

    •      Final Order Authorizing Retention and Appointment of Prime Clerk LLC as Claims and
           Noticing Agent and Administrative Advisor effective as of the Petition Date [Docket No.
           249]

    •      Final Order Approving Debtors’ Application for Authority to Employ and Retain FTI
           Consulting, Inc. as Restructuring Financial Advisor to the Debtors effective as of the
           Petition Date [Docket No. 250]

    •      Debtors’ Motion for an Order (A) Approving Agreement between Debtors and Javelin
           Global Commodities (UK) LTD and (B) Granting Related Relief [Docket No. 251]

    •      Final Order Authorizing the Retention and Employment of Jefferies LLC as Investment
           Banker for the Debtors effective as of the Petition Date [Docket No. 252]

    •      Final Order Authorizing the Retention and Employment of Paul, Weiss, Rifkind, Wharton
           & Garrison LLP as Attorneys for the Debtors and Debtors in Possession effective as of the
           Petition Date [Docket No. 253]

    •      Debtors’ Motion for Entry of an Order (I) Scheduling an Expedited Hearing, (II)
           Approving the Form and Manner of Notice Thereof, and (III) Granting Related Relief
           [Docket No. 254]

    •      Notice of Hearing (Scheduled for April 8, 2020 at 11:00 a.m. (CT)) [Docket No. 255]

    •      Amended Agenda of Matters Scheduled for Hearing on April 8, 2020 [Docket No. 256]



           On April 7, 2020, at my direction and under my supervision, employees of Prime Clerk
 caused:


    •      The Final Cash Management Order, Final Prepetition and Lien Claimants Order, Final
           Wages Order, Final Customer Programs Order, Final Tax Order, and Final Utility Order to
           be served via first class mail on the Banks Service List attached hereto as Exhibit B.




                                                   2
Case 20-41308       Doc 265     Filed 04/08/20 Entered 04/08/20 23:20:27              Main Document
                                           Pg 3 of 22


    •   The Final Tax Order to be served via first class mail on the Taxing Authorities Service List
        attached hereto as Exhibit C.

    •   The Final Utility Order to be served via first class mail on the Utilities Service List attached
        hereto as Exhibit D.

    •   The Final Surety Bond Order to be served via first class mail on the Obligee Notice Service
        List attached hereto as Exhibit E.

    •   The Final Surety Bond Order to be served via first class mail on the Reschini Agency Inc,
        922 Philadelphia Street, PO Box 449, Indiana, PA 15701.



 Dated: April 8, 2020
                                                                     /s/ Jason Sugarman
                                                                  ____________________
                                                                   Jason Sugarman

 State of New York
 County of New York

 Subscribed and sworn to (or affirmed) before me on April 8, 2020, by Jason Sugarman proved to
 me on the basis of satisfactory evidence to be the person who appeared before me.


 /s/ PAUL PULLO
 Notary Public, State of New York
 No. 01PU6231078
 Qualified in Nassau County
 Commission Expires November 15, 2022




                                                   3                                         SRF 41229
Case 20-41308   Doc 265   Filed 04/08/20 Entered 04/08/20 23:20:27   Main Document
                                     Pg 4 of 22


                                    Exhibit A
                                              Case 20-41308        Doc 265         Filed 04/08/20 Entered 04/08/20 23:20:27                            Main Document
                                                                                              PgExhibit
                                                                                                  5 of A22
                                                                                              Master Service List
                                                                                           Served as set forth below
                      DESCRIPTION                                       NAME                                       ADDRESS                                           EMAIL              METHOD OF SERVICE
                                                                                           Attn: J. Talbot Sant, Jr.
                                                                                           1610 Des Peres Road, Suite 100
Counsel to Official Committee of Unsecured Creditors Affinity Law Group, LLC               St. Louis MO 63131                                      tsant@affinitylawgrp.com            Email
                                                                                           Attn: Ira Dizengoff and Brad Kahn
                                                                                           1 Bryant Park                                           idizengoff@akingump.com
Counsel to the Ad Hoc First Lien Group                Akin Gump Strauss Hauer & Feld LLP   New York NY 10036                                       bkahn@akingump.com                  Email
                                                                                           Attn: Ira Dizengoff and Brad Kahn
                                                                                           1 Bryant Park                                           idizengoff@akingump.com
Counsel to the DIP Lenders                            Akin Gump Strauss Hauer & Feld LLP   New York NY 10036                                       bkahn@akingump.com                  Email
                                                                                           Attn: Richard W. Engel, Jr., John G. Willard, Kathyrn
                                                                                           Redmond                                                 rengel@atllp.com
                                                                                           7700 Forsyth Boulevard, Suite 1800                      jwillard@atllp.com
Counsel to the Debtors and Debtors in Possession      Armstrong Teasdale LLP               St. Louis MO 63105                                      kredmond@atllp.com                  Email
                                                                                           Attn: Brian A. Glasser
                                                                                           209 Capitol Street
Counsel to Reserves                                   Bailey & Glasser LLP                 Charleston WV 25301                                                                         First Class Mail
                                                                                           Attn: Richard Twardowski
                                                                                           11191 Illinois Route 185
Top 20 Unsecured Creditor                             Bankdirect Capital Finance           Hillsboro IL 62049                                      rtwardowski@bankdirectcapital.com   Email
                                                                                           Attn: Marleen Benson
                                                                                           801 E. Main Street
Bradford Supply Company                               Bradford Supply Company              Robinson IL 62454                                                                           First Class Mail

                                                                                           Attn: Christopher P. Schueller and Timothy Palmer
                                                                                           Union Trust Building
                                                                                           501 Grant Street, Suite 200                             christopher.schueller@bipc.com
Counsel to the Facilities Agent (Huntington)          Buchanan Ingersoll & Rooney PC       Pittsburgh PA 15219-4413                                timothy.palmer@bipc.com             Email
                                                                                           Attn: Spencer P. Desai, Esq., Robert E. Eggmann,
                                                                                           Esq.
                                                                                           120 South Central Avenue, Ste. 1800                     spd@carmodymacdonald.com
Counsel to Mangrove Partners                          Carmody MacDonald P.C.               St. Louis MO 63105                                      ree@carmodymacdonald.com            Email
                                                                                           Attn: Thomas H. Riske, Esq., Christopher J. Lawhorn,
                                                                                           Esq.
                                                                                           120 South Central Avenue
                                                                                           Ste. 1800                                               thr@carmodymacdonald.com
Counsel to Javelin Global Commodities (UK) Ltd.       Carmody MacDonald P.C.               St. Louis MO 63105                                      cjl@carmodymacdonald.com            Email
                                                                                           Attn: Cullen D. Speckhart
Counsel to Fabick Mining, Inc. and John Fabick                                             1299 Pennsylvania Ave., NW, Suite 700
Tractor Company                                       Cooley LLP                           Washington DC 20004-2400                                cspeckhart@cooley.com               Email
                                                                                           Attn: Ronald Hewitt
                                                                                           The New York Times Building
                                                                                           620 Eighth Avenue
Counsel to the Indenture Trustee (Wilmington)         Covington & Burling LLP              New York NY 10018-1405                                  rhewitt@cov.com                     Email


         In re: Foresight Energy LP, et al.
         Case No. 20-41308-659                                                                    Page 1 of 8
                                              Case 20-41308        Doc 265           Filed 04/08/20 Entered 04/08/20 23:20:27         Main Document
                                                                                                PgExhibit
                                                                                                    6 of A22
                                                                                                Master Service List
                                                                                             Served as set forth below
                      DESCRIPTION                                         NAME                                     ADDRESS                          EMAIL              METHOD OF SERVICE
                                                                                             Attn: Steve McCullick
                                                                                             9150 96th Avenue
Top 20 Unsecured Creditor                             Dewind One Pass Trenching LLC          Zeeland MI 49464                     steve@dewindonepass.com             Email
                                                                                             Attn: Nick Johnson
                                                                                             P.O Box 403943
Top 20 Unsecured Creditor                             Fabick Mining Inc                      Atlanta GA 30384-3943                nicholas.johnson@fabickmining.com   Email
                                                                                             Attn: Shawn Collins, Joe Baker
                                                                                             PO Box 1106
Top 20 Unsecured Creditor                             Flanders Electric Motor Service        Marion IL 62959                      scollins@flandersinc.com            Email
                                                                                             Attn: Steve Williams, Jason Murphy
                                                                                             P.O Box 952121                       Steve.Williams@fuchs.com
Top 20 Unsecured Creditor                             Fuchs Lubricants Co                    St Louis MO 63195-2121               Jason.Murphy@fuchs.com              Email
Counsel to Terra Payne, as Special Administrator of                                          Attn: Joel A. Kunin
the Estate of William Daniel Hans Payne and Cory                                             2227 South State Route 157
Leitschuh                                             Goldenberg Heller & Antognoli, P.C.    Edwardsville IL 62025                jkunin@ghalaw.com                   Email
Counsel to Terra Payne, as Special Administrator of                                          Attn: Joel A. Kunin
the Estate of William Daniel Hans Payne and Cory                                             P.O. Box 959
Leitschuh                                             Goldenberg Heller & Antognoli, P.C.    Edwardsville IL 62025                jkunin@ghalaw.com                   Email
                                                                                             Attn: John Richards
                                                                                             P.O Box 71735
Top 20 Unsecured Creditor                             Heritage Cooperative Inc               Chicago IL 60694-1735                jrichards@heritagecooperative.com   Email
                                                                                             Attn: Patrick D. Cloud
                                                                                             105 W. Vandalia, Suite 100           edwecf@heylroyster.com
Counsel to Mt. Olive & Staunton Coal Company Trust Heyl, Royster, Voelker & Allen, P.C.      Edwardsville IL 62025                pcloud@heylroyster.com              Email
                                                                                             Attn: Patrick D. Cloud
                                                                                             P.O. Box 467                         edwecf@heylroyster.com
Counsel to Mt. Olive & Staunton Coal Company Trust Heyl, Royster, Voelker & Allen, P.C.      Edwardsville IL 62025                pcloud@heylroyster.com              Email
                                                                                             Centralized Insolvency Operation
                                                                                             2970 Market Street
                                                                                             Mail Stop 5 Q30 133
Internal Revenue Service                              Internal Revenue Service               Philadelphia PA 19104-5016                                               First Class Mail
                                                                                             Centralized Insolvency Operation
                                                                                             Insolvency 5334 STL
                                                                                             P.O. Box 7346
Internal Revenue Service                              Internal Revenue Service               Philadelphia PA 19101-7346                                               First Class Mail
                                                                                             Attn: Jeff Hurt
                                                                                             29425 Chagrin Blvd., Suite 300
Top 20 Unsecured Creditor                             International Belt Sales LLC           Pepper Pike OH 44122                 JEFFREYCHURT@aol.com                Email
                                                                                             Attn: William Baker
                                                                                             P.O Box 4835
Top 20 Unsecured Creditor                             Irwin Mine And Tunneling Supply        Evansville IN 47724                  wbaker@irwincar.com                 Email




         In re: Foresight Energy LP, et al.
         Case No. 20-41308-659                                                                      Page 2 of 8
                                              Case 20-41308         Doc 265         Filed 04/08/20 Entered 04/08/20 23:20:27                   Main Document
                                                                                               PgExhibit
                                                                                                   7 of A22
                                                                                               Master Service List
                                                                                            Served as set forth below
                      DESCRIPTION                                            NAME                                 ADDRESS                                   EMAIL                 METHOD OF SERVICE
                                                                                            Attn: Jay Bazemore
                                                                                            P.O Box 465
Top 20 Unsecured Creditor                             Jabo Supply Corporation               West Frankfort IL 62896                        jbazemore@jabosupply.com              Email
                                                                                            Attn: Tony Calandra
                                                                                            P.O Box 603800
Top 20 Unsecured Creditor                             Jennchem Mid-West                     Charlotte NC 28260-3800                        tcalandra@jennmar.com                 Email
                                                                                            Attn: Tony Calandra
                                                                                            P.O Box 603800
Top 20 Unsecured Creditor                             Jennmar of West Kentucky Inc.         Charlotte NC 28260-3800                        tcalandra@jennmar.com                 Email
                                                                                            Attn: Tony Calandra
                                                                                            P.O Box 405655
Top 20 Unsecured Creditor                             Jennmar Services                      Atlanta GA 30384-5655                          tcalandra@jennmar.com                 Email
                                                                                            Attn: Nick Johnson
                                                                                            364 Libson Street
Top 20 Unsecured Creditor                             John Fabick Tractor Company           Canfield OH 44406-0369                         nicholas.johnson@fabickmining.com     Email
                                                                                            Attn: Nick Johnson
                                                                                            PO Box 369
Top 20 Unsecured Creditor                             John Fabick Tractor Company           Canfield OH 44406-0369                         nicholas.johnson@fabickmining.com     Email
                                                                                            Attn: Barry Klinckhardt, General Counsel and
                                                                                            Corporate Secretary
                                                      John Fabick Tractor Company/Fabick    One Fabick Drive
Member of Official Unsecured Creditors' Committee     Mining, Inc.                          Fenton MO 63026                                                                      First Class Mail
                                                                                            Attn: Dan Spears
                                                                                            P.O Box 504794
Top 20 Unsecured Creditor                             Joy Global Conveyors Inc              St Louis MO 63150-4794                         dan.spears@mining.komatsu             Email
                                                                                            Attn: Dan Spears
                                                                                            P.O Box 504794
Top 20 Unsecured Creditor                             Joy Global Undergound Mining LLC      St. Louis MO 63150-4794                        dan.spears@mining.komatsu             Email
                                                                                            Attn: Daniel I. Waxman
                                                                                            340 S. Broadway, Suite 100
Counsel to Indemnity National Insurance Company       Kewa Financial Inc.                   Lexington KY 40508                             diw@kewafinancial.com                 Email
                                                                                            Attn: Nicole L. Greenblatt
                                                                                            601 Lexington Avenue
Counsel to Murray Energy Corporation                  Kirkland & Ellis LLP                  New York NY 10022                                                                    First Class Mail
                                                                                            Attn: Wendi Alper-Pressman
Counsel to Natural Resource Partners L.P., WPP LLC,                                         Pierre Laclede Center
HOD LLC, Independence Land Company, LLC, and                                                7701 Forsyth Boulevard, Suite 500              wpressman@lathropgpm.com
Williamson Transport LLC                              Lathrop GPM LLP                       Clayton MO 63105                               wendi.alper-pressman@lathropgpm.com   Email
                                                                                            Attn: General Counsel
                                                                                            48 Wall Street, 27th Floor
Counsel to the Term Agent (Lord Securities)           Lord Securities Corporation           New York NY 10043                                                                    First Class Mail




         In re: Foresight Energy LP, et al.
         Case No. 20-41308-659                                                                     Page 3 of 8
                                              Case 20-41308         Doc 265            Filed 04/08/20 Entered 04/08/20 23:20:27                            Main Document
                                                                                                  PgExhibit
                                                                                                      8 of A22
                                                                                                    Master Service List
                                                                                                 Served as set forth below
                      DESCRIPTION                                        NAME                                           ADDRESS                                          EMAIL            METHOD OF SERVICE
                                                                                                 Attn: Dave Mayo, Todd Thompson
                                                                                                 P.O Box 28330                                         david.mayo@mayowv.com
Top 20 Unsecured Creditor                             Mayo Manufacturing Co Inc                  St. Louis MO 63146                                    todd.thompson@mayowv.com          Email
                                                                                                 Attn: Dennis F. Dunne and Parker Milender
                                                                                                 55 Hudson Yards                                       ddunne@milbank.com
Counsel to the Ad Hoc Crossover Group                 Milbank LLP                                New York NY 10001                                     pmilender@milbank.com             Email
                                                                                                 Attn: Bob Purvis
                                                                                                 2853 Ken Gray Blvd.
                                                                                                 Suite 4
Top 20 Unsecured Creditor                             Mine Supply Company                        West Frankfort IL 62896                               bob.purvis@purvisindustries.com   Email
                                                                                                 Attn: John Whiteman
                                                      Missouri Department of Revenue,            P.O. Box 475
Missouri Department of Revenue                        Bankruptcy Unit                            Jefferson City MO 65105-0475                          edmoecf@dor.mo.gov                Email
                                                                                                 Attn: Patrick D. Cloud
                                                                                                 P.O Box 742784
Top 20 Unsecured Creditor                             Mt Olive & Staunton Coal Co Trust          Atlanta GA 30374-2784                                 pcloud@heylroyster.com            Email
                                                                                                 Attn: President or General Counsel
                                                                                                 5260 Irwin Road
Natural Resource Partners L.P.                        Natural Resource Partners L.P.             Huntington WV 25705                                                                     First Class Mail
                                                                                                 Attn: Greg Wooten
                                                                                                 372 Park Lane
Top 20 Unsecured Creditor                             Natural Resource Partners LLP              Herrin IL 62948                                       gwooten@wpplp.com                 Email
                                                                                                 Attn: Christopher M. Foy
                                                                                                 500 South Second Street                               CFoy@atg.state.il.us
Counsel to Illinois Department of Natural Resources   Office of the Illinois Attorney General    Springfield IL 62701                                  RLS@atg.state.il.us               Email
                                                                                                 Attn: US Trustee
                                                                                                 111 S. 10th Street
Office of the United States Trustee for the Eastern                                              Suite 6.353
District of Missouri                                  Office of the United States Trustee        St. Louis MO 63102                                    Carole.Ryczek@usdoj.gov           Email
                                                                                                 Attn: Pedro Jimenez, Irena Goldstein
Counsel to Javelin Global Commodities (UK) Ltd. and                                              200 Park Avenue                                       pedrojimenez@paulhastings.com
Uniper                                              Paul Hastings LLP                            New York NY 10166                                     irenagoldstein@paulhastings.com   Email
                                                                                                 Attn: Paul M. Basta, Alice Belisle Eaton, Samuel E.
                                                                                                 Lovett                                                pbasta@paulweiss.com
                                                      Paul, Weiss, Rifkind, Wharton & Garrison   1285 Avenue of the Americas                           aeaton@paulweiss.com
Counsel to the Debtors and Debtors in Possession      LLP                                        New York NY 10019                                     slovett@paulweiss.com             Email
                                                                                                 Attn: Richard J. Parks
Counsel to Joy Global Underground Mining LLC and      Pietragallo Gordon Alfano Bosisk &         7 West State Street, Suite 100
Joy Global Conveyors Inc.                             Raspanti, LLP                              Sharon PA 16146                                       rjp@pietragallo.com               Email
                                                                                                 Attn: Peter Freissle                                  p.freissle@polydeck.com
                                                                                                 P.O Box 827                                           c.shuford@polydeck.com
Top 20 Unsecured Creditor                             Polydeck Screen Corporation                Pound VA 24279                                        r.kuehl@polydeck.com              Email




         In re: Foresight Energy LP, et al.
         Case No. 20-41308-659                                                                          Page 4 of 8
                                              Case 20-41308         Doc 265          Filed 04/08/20 Entered 04/08/20 23:20:27                       Main Document
                                                                                                PgExhibit
                                                                                                    9 of A22
                                                                                                Master Service List
                                                                                             Served as set forth below
                      DESCRIPTION                                          NAME                                     ADDRESS                                       EMAIL        METHOD OF SERVICE
                                                                                             Attn: Ronald Kuehl, II, Executive Vice-President   p.freissle@polydeck.com
                                                                                             1790 Dewberry Road                                 c.shuford@polydeck.com
Member of Official Unsecured Creditors' Committee      Polydeck Screen Corporation           Spartanburg SC 29307                               r.kuehl@polydeck.com           Email
                                                                                             Attn: Pat Popicg
                                                                                             46226 National Road
Top 20 Unsecured Creditor                              R M Wilson Co Inc                     St Clairsville OH 43950                            ppopicg@rmwilson.com           Email
                                                                                             Attn: Rusty K. Reinoehl
                                                                                             P.O. Box 698
Counsel to Bradford Supply Company                     Reinoehl Kehlenbrink, LLC             Robinson IL 62454                                  rusty@rklegalgroup.com         Email
                                                                                             Attn: Bill Lawrence
                                                                                             610 Sneed Road
Top 20 Unsecured Creditor                              Rggs Land & Minerals                  Carbondale IL 62902                                blawrence@sginterests.com      Email
                                                                                             Attn: Patricia I. Chen
                                                                                             Prudential Tower, 800 Boylston Street
Counsel to the DIP Agent                               Ropes & Gray                          Boston MA 02199-3600                               patricia.chen@ropesgray.com    Email
                                                                                             Attn: Secretary of the Treasury
                                                                                             100 F Street, NE
Securities and Exchange Commission - Headquarters Securities & Exchange Commission           Washington DC 20549                                secbankruptcy@sec.gov          Email
                                                                                             Attn: Bankruptcy Department
                                                                                             175 W. Jackson Boulevard
                                                       Securities & Exchange Commission -    Suite 900                                          secbankruptcy@sec.gov
Securities & Exchange Commission - Chicago Office      Chicago Office                        Chicago IL 60604                                   bankruptcynoticeschr@sec.gov   Email


Counsel to Mitchell/Roberts Partnership , an Illinois
Partnership; Reba L. Mitchell, individually and as
Trustee and Beneficiary of the Robert H. Mitchell
Residual Trust; Carl Inman Independent Executor of
the Estate of R ussell J. Inman, Deceased; Carol Dean
Crabtree; Robin Lynne Kee Williams; John Milo Kee; J.
Earl Baldwin, Personal Representative of the Estate of
Beverly B. Adams, Deceased; J. Earl Baldwin, Personal
Representative of the Estate of Katherine Baldwin,                                           Attn: Steven M. Wallace
Deceased; and David Senseney, Executor of the                                                6 Ginger Greek Village Drive
Estate of Marguerite Boos, Deceased.                   Silver Lake Group, Ltd.               Glen Carbon IL 62034                               steve@silverlakelaw.com        Email




         In re: Foresight Energy LP, et al.
         Case No. 20-41308-659                                                                      Page 5 of 8
                                              Case 20-41308         Doc 265           Filed 04/08/20 Entered 04/08/20 23:20:27                            Main Document
                                                                                                 PgExhibit
                                                                                                    10 ofA22
                                                                                                 Master Service List
                                                                                              Served as set forth below
                      DESCRIPTION                                         NAME                                       ADDRESS                                           EMAIL             METHOD OF SERVICE


Counsel to Mitchell/Roberts Partnership , an Illinois
Partnership; Reba L. Mitchell, individually and as
Trustee and Beneficiary of the Robert H. Mitchell
Residual Trust; Carl Inman Independent Executor of
the Estate of R ussell J. Inman, Deceased; Carol Dean
Crabtree; Robin Lynne Kee Williams; John Milo Kee; J.
Earl Baldwin, Personal Representative of the Estate of
Beverly B. Adams, Deceased; J. Earl Baldwin, Personal
Representative of the Estate of Katherine Baldwin,                                            Attn: Thomas DeVore
Deceased; and David Senseney, Executor of the                                                 118 N. Second Street
Estate of Marguerite Boos, Deceased.                   Silver Lake Group, Ltd.                Greenville IL 62246                                     tom@silverlakelaw.com             Email
                                                                                              Attn: Christopher J. Gannon
                                                                                              P.O Box 890889
Top 20 Unsecured Creditor                              Snf Mining Inc                         Charlotte NC 28289-0889                                 cgannon@snfhc.com                 Email
                                                                                              Attn: John Spoor
                                                                                              P.O Box 603800
Top 20 Unsecured Creditor                              State Electric Supply Co               Charlotte NC 28260-3800                                 john.spoor@stateelectric.com      Email
                                                                                              Attn: Bankruptcy Department
                                                                                              100 West Randolph Street
Attorney General for the State of Illinois             State of Illinois Attorney General     Chicago IL 60601                                        webmaster@atg.state.il.us         Email
                                                                                              Attn: Bankruptcy Department
                                                                                              Supreme Court Building, 207 W. High St.
Attorney General for the State of Missouri             State of Missouri Attorney General     Jefferson City MO 65102                                 attorney.general@ago.mo.gov       Email
                                                                                              Attn: Bankruptcy Department
                                                                                              30 E. Broad St., 14th Floor
Attorney General for the State of Ohio                 State of Ohio Attorney General         Columbus OH 43215                                                                         First Class Mail
                                                                                              Attn: Nicholas F. Kajon, Constantine D. Pourakis,
                                                                                              Andreas D. Milliaressis
                                                                                              485 Madison Avenue                                      nfk@stevenslee.com
                                                                                              20th Floor                                              cp@stevenslee.com
Counsel to Kenneth S. Grossman Pension Plan            Stevens & Lee, P.C.                    New York NY 10022                                       adm@stevenslee.com                Email
                                                                                              Attn: Amy A. Zuccarello, Nathaniel R.B. Koslof, Erika
                                                                                              L. Todd                                                 azuccarello@sullivanlaw.com
                                                                                              One Post Office Square                                  nkoslof@sullivanlaw.com
Counsel to Lord Securities Corporation                 Sullivan & Worcester LLP               Boston MA 02109                                         etodd@sullivanlaw.com             Email
                                                                                              Attn: Fredrik Knutsen
                                                                                              150 West Main Street, Suite 1600
Top 20 Unsecured Creditor                              T. Parker Host                         Norfolk VA 23510                                        Fredrik.Knutsen@tparkerhost.com   Email
                                                                                              Attn: Mark V. Bossi
                                                                                              One US Bank Plaza
Counsel to Ad Hoc First Lien Group                     Thompson Coburn LLP                    St. Louis MO 63101                                      mbossi@thompsoncoburn.com         Email


         In re: Foresight Energy LP, et al.
         Case No. 20-41308-659                                                                       Page 6 of 8
                                              Case 20-41308        Doc 265             Filed 04/08/20 Entered 04/08/20 23:20:27                          Main Document
                                                                                                  PgExhibit
                                                                                                     11 ofA22
                                                                                                      Master Service List
                                                                                                   Served as set forth below
                      DESCRIPTION                                        NAME                                            ADDRESS                                      EMAIL                   METHOD OF SERVICE
                                                                                                   Attn: Dominique V. Sinesi, Trial Attorney
                                                                                                   1100 L Street, NW
                                                                                                   Room 7020
Counsel to the the United States of America           U.S. Department of Justice, Civil Division   Washington DC 20005                               dominique.sinesi@usdoj.gov              Email
                                                                                                   Attn: Henry Looney
                                                                                                   P.O Box 71206
Top 20 Unsecured Creditor                             United Central Industrial Supply             Chicago IL 60694-1206                             Henry.Looney@unitedcentral.net          Email
                                                                                                   Attn: Henry E. Looney, President
                                                                                                   1241 Volunteer Parkway
                                                      United Central Industrial Supply Company,    Suite 1000
Member of Official Unsecured Creditors' Committee     LLC                                          Bristol TN 37620                                  Henry.Looney@unitedcentral.net          Email
                                                                                                   Attn: Jeffrey B. Jensen, U.S. Attorney
                                                                                                   Thomas Eagleton U.S. Courthouse
United States Attorney’s Office for the Eastern       United States Attorney’s Office for the      111 S. 10th Street, 20th Floor
District of Missouri                                  Eastern District of Missouri                 St. Louis MO 63102                                                                        First Class Mail
                                                                                                   Attn: Brian Miles, Fredrik Knutsen
                                                                                                   P. O. Box 301749                                  UBT-AR@unitedbulkterminals.com
Top 20 Unsecured Creditor                             Us United Bulk Terminal                      Dallas TX 75303-1749                              Fredrik.Knutsen@tparkerhost.com         Email
                                                                                                   Attn: Michael L. Schein, Esq.
Counsel to The CIT Group/Equipment Financing, Inc.,                                                1633 Broadway
CIT Bank,                                                                                          31st Floor
N.A. and CIT Railcar Funding Company, LLC           Vedder Price P.C.                              New York NY 10019                                 mschein@vedderprice.com                 Email
                                                                                                   Attn: David Wallace
                                                                                                   P.O Box 74008932
Top 20 Unsecured Creditor                             Wallace Electrical Systems LLC               Chicago IL 60674-8932                             Dwallace@wallaceelectricalsystems.com   Email
                                                                                                   Attn: David Wallace
                                                                                                   P.O Box 74008932
Top 20 Unsecured Creditor                             Wallace Industrial LLC                       Chicago IL 60674-8932                             Dwallace@wallaceelectricalsystems.com   Email
                                                                                                   Attn: Christine R. Etheridge
                                                                                                   c/o A Ricoh USA Program f/d/b/a/ IKON Financial
                                                      Wells Fargo Vendor Financial Services, LLC   Services
                                                      fka GE Capital Information Technology        P.O. Box 13708
Counsel to Wells Fargo Vendor Financial Services, LLC Solutions                                    Macon GA 31208-3708                                                                       First Class Mail
                                                                                                   Attn: Christopher A. Jones, David W. Gaffey
                                                                                                   3190 Fairview Park Drive, Suite 800               cajones@wtplaw.com
Counsel to Official Committee of Unsecured Creditors Whiteford Taylor & Preston, LLP               Falls Church VA 22042-4558                        dgaffey@wtplaw.com                      Email
                                                                                                   Attn: Michael J. Roeschenthaler
                                                                                                   200 First Avenue, Third Floor
Counsel to Official Committee of Unsecured Creditors Whiteford Taylor & Preston, LLP               Pittsburgh PA 15222-1512                          mroeschenthaler@wtplaw.com              Email




         In re: Foresight Energy LP, et al.
         Case No. 20-41308-659                                                                            Page 7 of 8
                                              Case 20-41308        Doc 265          Filed 04/08/20 Entered 04/08/20 23:20:27                         Main Document
                                                                                               PgExhibit
                                                                                                  12 ofA22
                                                                                                      Master Service List
                                                                                                   Served as set forth below
                      DESCRIPTION                                       NAME                                              ADDRESS                                 EMAIL          METHOD OF SERVICE
                                                                                                   Attn: Jennifer McLain McLemore, Michael D.
                                                                                                   Mueller
Counsel to Natural Resource Partners L.P., WPP LLC,                                                200 South 10th Street
HOD LLC, Independence Land Company, LLC, and                                                       Suite 1600                                    jmclemore@williamsmullen.com
Williamson Transport LLC                              Williams Mullen                              Richmond VA 23219                             mmueller@williamsmullen.com    Email
                                                                                                   Attn: Brandon Bonfig
                                                                                                   50 S 6th Street, Suite 1290
Top 20 Unsecured Creditor                             Wilmington Trust National Assoc              Minneapolis MN 55402                          bbonfig@wilmingtontrust.com    Email
                                                                                                   Attn: Steven Cimalore, Administrative Vice-
                                                                                                   President
                                                      Wilmington Trust, National Association, as   1100 North Market Street
Member of Official Unsecured Creditors' Committee     Trustee for the 11.5% Notes                  Wilmington DE 19890                                                          First Class Mail
                                                                                                   Attn: Greg Wooten
                                                                                                   372 Park Lane
Top 20 Unsecured Creditor                             Wpp LLC                                      Herrin IL 62948                               gwooten@wpplp.com              Email
                                                                                                   Attn: John P. Brice
                                                                                                   250 West Main Street, Suite 1600
Counsel to Evansville Western Railway, Inc.           Wyatt, Tarrant & Combs, LLP                  Lexington KY 40507-1746                       jbrice@wyattfirm.com           Email




         In re: Foresight Energy LP, et al.
         Case No. 20-41308-659                                                                            Page 8 of 8
Case 20-41308   Doc 265   Filed 04/08/20 Entered 04/08/20 23:20:27   Main Document
                                     Pg 13 of 22


                                    Exhibit B
                                  Case 20-41308        Doc 265      Filed 04/08/20 Entered 04/08/20 23:20:27           Main Document
                                                                               Pg 14 of 22
                                                                                  Exhibit B
                                                                              Banks Service List
                                                                           Served via first class mail
               NAME                                  ADDRESS 1                      ADDRESS 2                  CITY     STATE POSTAL CODE METHOD OF SERVICE
CNB BANK & TRUST                           450 WEST SIDE SQUARE                                          CARLINVILLE   IL     62626      First Class Mail
                                                                           224 ALLEGHENY STREET,
F.N.B. WEALTH MANAGEMENT                   ATTN: VICKI L. HARRIGER, CTFA   MAIL CODE: HOL                HOLLIDAYSBURG PA    62959       First Class Mail
FIRST SOUTHERN BANK                        300 TOWER SQUARE                                              MARION        IL    43219       First Class Mail
THE HUNTINGTON NATIONAL BANK               7 EASTON OVAL                                                 COLUMBUS      OH    16648       First Class Mail




      In re: Foresight Energy LP, et al.
      Case No. 20-41308-659                                                       Page 1 of 1
Case 20-41308   Doc 265   Filed 04/08/20 Entered 04/08/20 23:20:27   Main Document
                                     Pg 15 of 22


                                    Exhibit C
                            Case 20-41308   Doc 265    Filed 04/08/20 Entered 04/08/20 23:20:27    Main Document
                                                                  Pg 16 of 22
                                                                   Exhibit C
                                                          Taxing Authorities Service List
                                                            Served via first class mail
                     NAME                                           ADDRESS 1                         CITY          STATE   POSTAL CODE
BELMONT COUNTY TREASURER                              101 WEST MAIN STREET                  ST CLAIRSVILLE         OH       43950-1260
BENTON HIGH SCHOOL                                    511 EAST MAIN STREET                  BENTON                 IL       62812
BENTON LIBRARY DISTRICT                               P.O. BOX 548                          BENTON                 IL       62812
BOND COUNTY                                           203 W COLLEGE                         GREENVILLE             IL       62246
COLT                                                  3801 PGA BOULEVARD SUITE 903          PALM BEACH GARDENS     FL       33410
FRANKLIN COUNTY TREASURER                             P.O. BOX 967                          BENTON                 IL       62812
GALLATIN COUNTY TREASURER                             P.O. BOX 310                          SHAWNEETOWN            IL       62984
GREGORY FX DALY COLLECTOR (ST LOUIS CITY)             P.O. BOX 66877                        ST. LOUIS              MO       63166
HAMILTON COUNTY TAX ASSESSOR                          100 S JACKSON ST, ROOM 4              MC LEANSBORO           IL       62859
HENDERSON COUNTY SHERIFF                              20 NORTH MAIN STREET, SUITE 112       HENDERSON              KY       42420
ILLINOIS DEPARTMENT OF REVENUE                        P.O. BOX 19030                        SPRINGFIELD            IL       62794-9447
ILLINOIS DEPARTMENT OF REVENUE                        P.O. BOX 19447                        SPRINGFIELD            IL       62794-9447
ILLINOIS DEPT OF NATURAL RESOURCES                    ONE NATURAL RESOURCES WAY             SPRINGFIELD            IL       62702-1271
INDEPENDENCE LAND                                     LOCKBOX 2495                          COLUMBUS               OH       43260
INDIANA DEPARTMENT OF REVENUE                         P.O. BOX 1028                         INDIANAPOLIS           IN       46206-1028
INDIANA DEPARTMENT OF REVENUE                         P.O. BOX 7218                         INDIANAPOLIS           IN       46206-1028
KENTUCKY DEPARTMENT OF REVENUE                        501 HIGH STREET                       FRANKFORT              KY       40601
KENTUCKY STATE TREASURER                              501 HIGH STREET                       FRANKFORT              KY       40602-0491
LOUISIANA DEPT OF REVENUE                             P.O. BOX 61030                        NEW ORLEANS            LA       70161
MACOUPIN COUNTY SHERIFF                               215 S E STREET                        CARLINVILLE            IL       62626
MISSOURI DEPARTMENT OF REVENUE                        P.O. BOX 999                          JEFFERSON CITY         MO       65105
MONTGOMERY COUNTY TREASURER                           1 COURTHOUSE SQUARE ROOM 101          HILLSBORO              IL       62049
NEW RIVER ROYALTY                                     3801 PGA BOULEVARD SUITE 903          PALM BEACH GARDENS     FL       33410
OFFICE OF SURFACE MINING                              P.O. BOX 979068                       ST. LOUIS              MO       63197-9000
POSEY COUNTY TREASURER                                126 E THIRD ST                        MOUNT VERNON           IN       47620
REND LAKE COLLEGE                                     468 KEN GRAY PARKWAY                  INA                    IL       62846
REND LAKE CONSERVANCY DISTRICT                        P.O. Box 907                          BENTON                 IL       62812
RGGS                                                  100 WAUGH DR STE 400                  HOUSTON                TX       77007

  In re: Foresight Energy LP, et al.
  Case No. 20-41308-659                                             Page 1 of 2
                           Case 20-41308   Doc 265    Filed 04/08/20 Entered 04/08/20 23:20:27    Main Document
                                                                 Pg 17 of 22
                                                                  Exhibit C
                                                         Taxing Authorities Service List
                                                           Served via first class mail
                           NAME                                   ADDRESS 1                         CITY           STATE   POSTAL CODE
RUGER                                                3801 PGA BOULEVARD SUITE 903          PALM BEACH GARDENS     FL       33410
SALINE COUNTY TREASURER                              10 E POPLAR STREET                    HARRISBURG             IL       62946
WILLIAMSON COUNTY TREASURER                          407 N MONROE STE 104                  MARION                 IL       62959
WPP                                                  LOCKBOX 2495                          COLUMBUS               OH       43260




 In re: Foresight Energy LP, et al.
 Case No. 20-41308-659                                             Page 2 of 2
Case 20-41308   Doc 265   Filed 04/08/20 Entered 04/08/20 23:20:27   Main Document
                                     Pg 18 of 22


                                    Exhibit D
                               Case 20-41308   Doc 265   Filed 04/08/20 Entered 04/08/20 23:20:27      Main Document
                                                                    Pg 19 of 22
                                                                      Exhibit D
                                                                  Utilities Service List
                                                               Served via first class mail

                      NAME                              ADDRESS 1                        ADDRESS 2           CITY      STATE POSTAL CODE
                                               ATTN: PRESIDENT OR GENERAL
AKIN WATER DISTRICT                            COUNSEL                        8339 BOLEN STORE RD      THOMPSONVILLE   IL   62890
                                               ATTN: PRESIDENT OR GENERAL
AMEREN ILLINOIS                                COUNSEL                        300 LIBERTY ST           PEORIA          IL   61602
AT&T                                           PO BOX 105262                                           ATLANTA         GA   30348
AT&T                                           PO BOX 5080                                             CAROL STREAM    IL   60197-5080
AT&T                                           PO BOX 6463                                             CAROL STREAM    IL   60197-6463
AT&T TELECONFERENCE SERVICES                   PO BOX 5002                                             CAROL STREAM    IL   60197-5002
BULLDOG SYSTEMS, LLC                           PO BOX 788                                              HARRISBURG      IL   62946
CENTURYLINK                                    BUSINESS SERVICES              PO BOX 52187             PHOENIX         AZ   85072-2187
CITY OF HILLSBORO                              PO BOX 556                                              HILLSBORO       IL   62049-0556
CMC RURAL WATER DISTRICT                       PO BOX 468                                              CARLINVILLE     IL   62626-0468
                                               ATTN: PRESIDENT OR GENERAL
CONFERTEL                                      COUNSEL                        2385 CAMINO VIDA ROBLE   CARLSBAD        CA   92011
CONSOLIDATED COMMUNICATIONS                    PO Box 7001                                             MATTOON         IL   61938-7001
                                               ATTN: PRESIDENT OR GENERAL
CORINTH WATER DISTRICT                         COUNSEL                        20219 CORINTH ROAD       PITTSBURG       IL   62974
                                               ATTN: PRESIDENT OR GENERAL
CWI OF ILLINOIS 732 REPUBLIC SERVICES          COUNSEL                        1540 LANDFILL RD         DE SOTO         IL   62924
DC WASTE & RECYCLING, INC                      PO BOX 20                                               HILLSBORO       IL   62049
                                               ATTN: PRESIDENT OR GENERAL
FLOWERS SANITATION SERVICE                     COUNSEL                        900 W FORTUNE ST         VIRDEN          IL   62690
FRONTIER COMMUNICATIONS                        PO Box 20567                                            ROCHESTER       NY   14602-0567
                                               ATTN: PRESIDENT OR GENERAL
FUTIVA LLC                                     COUNSEL                        201 ROUTE 142 E          DAHLGREN        IL   62828
HAMILTON COUNTY WATER DISTRICT                 PO BOX 220                     108 EAST BROADWAY        MCLEANSBORO     IL   62859
HOSTWAY                                        PO Box 3480                                             CHICAGO         IL   60654


     In re: Foresight Energy LP, et al.
     Case No. 20-41308-659                                            Page 1 of 2
                                Case 20-41308   Doc 265   Filed 04/08/20 Entered 04/08/20 23:20:27    Main Document
                                                                     Pg 20 of 22
                                                                       Exhibit D
                                                                   Utilities Service List
                                                                Served via first class mail

                       NAME                              ADDRESS 1                        ADDRESS 2         CITY      STATE POSTAL CODE
                                                ATTN: PRESIDENT OR GENERAL
LEVEL 3 CENTURY LINK                            COUNSEL                        1025 ELDORADO BLVD     BLOOMFIELD      CO   80021
MJM ELECTRIC                                    PO BOX 80                      264 NORTH EAST ST.     CARLINVILLE     IL   62626-0080
REND LAKE CONSERVANCY DISTRICT                  PO BOX 907                                            BENTON          IL   62812
                                                ATTN: PRESIDENT OR GENERAL
REPUBLIC SERVICES                               COUNSEL                        716 SKYLINE DR         MARION          IL   62959
                                                ATTN: PRESIDENT OR GENERAL
SIT CO LLC                                      COUNSEL                        4631 O'HARA DR         EVANSVILLE      IN   47711-2864
                                                ATTN: PRESIDENT OR GENERAL
SOUTHEASTERN ILLINOIS ELECTRIC                  COUNSEL                        100 COOPERATIVE WAY    CARRIER MILLS   IL   62917
SPECTRUM BUSINESS CHARTER                       ATTN: PRESIDENT OR GENERAL
COMMUNICATIONS                                  COUNSEL                        4145 S FALKENBURG RD   RIVERVIEW       FL   33578-8652
                                                ATTN: PRESIDENT OR GENERAL
VECTREN ENERGY DELIVERY                         COUNSEL                        211 NW RIVERSIDE DR    EVANSVILLE      IN   47708
VERIZON                                         PO BOX 489                                            NEWARK          NJ   07101-0489
WAYNE-WHITE COUNTIES ELEC COOP                  PO DRAWER E                                           FAIRFIELD       IL   62837-0090
WINDSTREAM                                      ATTN: CUSTOMER CARE            PO BOX 3177            CEDAR RAPIDS    IA   52406-3177




      In re: Foresight Energy LP, et al.
      Case No. 20-41308-659                                            Page 2 of 2
Case 20-41308   Doc 265   Filed 04/08/20 Entered 04/08/20 23:20:27   Main Document
                                     Pg 21 of 22


                                    Exhibit E
                          Case 20-41308   Doc 265   Filed 04/08/20 Entered 04/08/20 23:20:27      Main Document
                                                               Pg 22 of 22
                                                               Exhibit E
                                                        Obligee Notice Service List
                                                        Served via first class mail

                    NAME                                  ADDRESS 1                   ADDRESS 2     CITY      STATE   POSTAL CODE
 CITY OF HILLSBORO IL                           447 S MAIN ST                                HILLSBORO       IL       62049
 COUNTY OF WILLIAMSON STATE OF IL               1817 N COURT STREET                          MARION          IL       62950
 DEPT OF ARMY ST LOUIS DIS CORPS ENG            1222 SPRUCE STREET                           ST. LOUIS       MO       63103
 EAST FORK TOWNSHIP, IL                         500 SOUTH PROSPECT                PO BOX 181 COFFEEN         IL       62017
 EASTERN TOWNSHIP                               22165 MAIN STREET                            THOMPSONVILLE   IL       62890
 EJ WATER COOPERATIVE                           108 S MAIN STREET                            DIETERICH       IL       62424
 HAMILTON COUNTY HIGHWAY DEPARTMENT             100 S JACKSON                                MCLEANSBORO     IL       62959
 IL DEPT NAT RES DIV MINERAL MINES              1 NATURAL RESOURCES WAY                      SPRINGFIELD     IL       62702
 IL DEPT NAT RES DIV OIL GAS                    1 NATURAL RESOURCES WAY                      SPRINGFIELD     IL       62702
 IL DEPT OF TRANSPORTATION                      2300 S DIRKSEN PKWY                          SPRINGFIELD     IL       62764
 IL ENVIRONMENTAL PROTECTION AGENCY             77 WEST JACKSON BLVD                         CHICAGO         IL       60604
 ILLINOIS DEPT OF NATURAL RESOURCES             1 NATURAL RESOURCES WAY                      SPRINGFIELD     IL       62702
 JEFFREY WATKINS KATELYNN WATKINS               22190 BLACK STREET                           THOMPSONVILLE   IL       62890
 MONTGOMERY COUNTY WATER COMPANY                P.O. BOX 335                                 DIETERICH       IL       62424
 PEOPLE OF THE STATE OF ILLINOIS                1 NATURAL RESOURCES WAY                      SPRINGFIELD     IL       62702




In re: Foresight Energy LP, et al.
Case No. 20-41308-659                                           Page 1 of 1
